Citation Nr: 0922588	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 8, 2005 
for the grant of a non-service connected pension with aid and 
attendance for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to July 
1946.  He died in December 2005.  The appellant is his niece 
and claims that she is also the executrix and sole 
beneficiary of his estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a September 2006 rating decision 
issued by the Regional Office (RO) in Pittsburgh, 
Pennsylvania that granted entitlement to a non-service 
connected pension with aid and attendance for accrued 
benefits purposes effective July 8, 2005.  

The Board notes that the claimant also filed claims for death 
indemnity compensation (DIC) and burial benefits, but there 
is no indication in the claims file that these claims were 
processed.  Therefore, they are referred to the RO for 
initial action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that 38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The 
third sentence of 38 C.F.R. § 3.159(b) (1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications 
pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   
 
In the present case, the RO has not issued the appellant a 
comprehensive VCAA notice letter to date.  Moreover, the 
Board has found no basis in the record to conclude that the 
absence of such a letter has not prejudiced the appellant.  
The absence of a VCAA letter thus constitutes a procedural 
defect requiring correction upon remand. See 38 C.F.R. § 19.9 
(2007). 


Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the 
appellant explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the specific 
claim on appeal (entitlement to an 
effective date earlier than July 8, 2005 
for the grant of non-service connected 
pension with aid and attendance for 
accrued benefits purposes).  This letter 
must inform the appellant about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the appellant.  

2.  After completion of the above 
development, the appellant's claim of 
entitlement to effective date earlier than 
July 8, 2005 for the grant of a non-
service connected pension with aid and 
attendance for accrued benefits purposes 
should be readjudicated.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond. 


Then, if indicated, this case should be returned to the Board 
for further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




